Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  In claim 8, the term “decorated” [sic] is incomplete and it should be changed to --decorated.--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knotts (2005/0045514) in view of Shih (5,168,985) and Rodriguez (2007/0039849).  Knotts discloses a holiday ornament/jewelry concealment apparatus for concealing items (10) comprising a vessel (6-7) having a bottom, a top, and an interior, a cap/platform (4, 3, 12, 13) having a top and a bottom and the platform being removably coupled to a top of the vessel, a mounting element/coupling (5, [0012]) configured to hold the items and the mounting element being coupled to a bottom of the platform (Fig.s 1 & 3) so the items coupled to the coupling being configured to be in the interior of the vessel, a bow or other decorative material/floral arrangement [0027] having a top and a bottom, and the bottom of the floral arrangement being removably coupled to the top (13) of the platform thereby concealing the items in the interior of the vessel.  Knotts also discloses the other claimed limitations except for the mounting element/coupling comprises a plurality of mounting elements/couplings.  Shih teaches a jewel box/apparatus comprising a vessel (10-14) having a bottom (14), a top (12, 13) and an interior, a platform (40) having a top and a bottom and the platform being removably coupled to a top of the vessel, and a plurality of couplings (30, 32) being coupled to the platform for holding items.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Shih to modify the apparatus of Knotts so the mounting element/coupling comprises a plurality of mounting elements/couplings for holding the items separately.  To the extent it can be argued that the bow or other decorative material is not considered equivalent to a floral arrangement as claimed, Rodriguez teaches a gift container/apparatus (10c; Fig.s 9-12) comprising a vessel (14), a platform (12), and a floral arrangement 20, 36; [0043]) being removably coupled to the platform.  It would have been .
As to claim 3, the jewel box of Shih or the gift container of Rodriguez is considered equivalent to a vase as claimed.
As to claim 4, Knotts further discloses the vessel being made from glass, plastic, crystal, or other transparent material [0023].  However, Knotts fails to show the vessel being made of a porcelain material.  It would have been obvious to one having ordinary skill in the art to modify the apparatus of Knotts as modified so the vessel being made from a porcelain material because such a material for making a vessel or container is old and conventional in the packaging art and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to claims 5-6, to the extent that the apparatus of Knotts in view of Shih and Rodriguez fails to show the apparatus having a height being ten inches or a width being four inches, it would have been obvious to one having ordinary skill in the art to modify the apparatus of Knotts in view of Shih and Rodriguez so the apparatus is constructed with a height being ten inches or a width being four inches because the selection of the specific height or width for the apparatus would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to increase the rigidity of the apparatus.
As to claim 7, see Shih or Rodriguez teaches the apparatus having a plurality of sides.

As to claims 11-12, each of the apparatus of Shih and Rodriguez teaches a bottom of the vessel being flat and the flat bottom is capable to be coupled to a surface.
As to claim 16, Shih further teaches the coupling device (30, 32) having a hook shape.
As to claim 17, Knotts discloses various types of the mounting element such as the mounting element (5) as shown in Fig.s 1 & 3, or the mounting element comprises an interior loop formed from a wire (16, [0026]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Knotts as modified from the teaching of Shih so the coupling device comprises at least one of the coupling devices being different than at least another of the coupling device for allowing a user to hang various items within the vessel.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN K BUI/Primary Examiner, Art Unit 3736